Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 25, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 126-129 and 131-141 are currently pending. Claims 126 and 133 have been amended by Applicants’ amendment filed 04-25-2022. Claim 141 has been added by Applicants’ amendment filed 04-25-2022. No claims have been canceled by Applicants’ amendment filed 04-25-2022. 

Applicant's election without traverse of Group III, claims 126-128, 130 and 133-139, directed to a library of cyclic peptide compounds; and the election of Species without traverse as follows: 
Species (A): wherein (i) the first tail, the second tail or both consist of one or two types of nucleotides (claim 133); and
Species (B): wherein the overhang of the first and/or second adapter is a 3’-overhang (claim 134), in the reply filed on July 2, 2021 was previously acknowledged.  

Applicant's Supplemental election of: 
Species (C): wherein the second ligation reaction comprises: (i) adding a second tail; and (ii) ligating a strand (claim 127) by telephonic election on July 13, 2021 was previously acknowledged.

Claims 129, 131 and 132 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claim 128 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 126, 127 and 133-141 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 23, 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed April 7, 2021 is a CON of US Patent Application 17/044,723, filed October 1, 2020; which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2019/081059, filed April 2, 2019, which is a CON of PCT/CN2018/081748, filed April 3, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 25, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “tailing reaction” in claim 126 is interpreted to refer to any reaction that adds any molecule or functional group to each of a plurality of target polynucleotides (e.g., nucleotides, primers, barcodes, adaptors, oligonucleotides, peptides, protecting groups, etc.). 
The term “index sequence” in claim 139 is interpreted to refer to a nucleic acid sequence of any length that is capable of assisting in the identification of a sample source.

Double Patenting
The provisional rejection of claims 126, 127 and 133-140 is maintained, and claim 141 is newly provisionally rejected, as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 117-120 and 127-134 of copending US Patent Application No. 17/044,723 for the reasons of record.

Response to Arguments
Applicant’s arguments filed April 25, 2022 did not address the double patenting rejection. Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 126, 127 and 133-140 is maintained, and claim 141 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 126 is indefinite for the recitation of the term “the non-overhang strand” in line 10. There is insufficient antecedent basis for the term “the non-overhang strand” in the claim. 
Claim 126 is indefinite for the recitation of the term “the same first adapter” in lines 10-11. There is insufficient antecedent basis for the term “the same first adapter” in the claim because claim 126, lines 6-7 recite the term “hybridizing a first adapter”.
Claim 126 is indefinite for the recitation of the term “the strand of the first adapter” in line 13. There is insufficient antecedent basis for the term “the strand of the first adapter” in the claim because claim 126, lines 8 recites the term “within one strand of the first adapter”.
Claims 134 and 135 are indefinite for depending from withdrawn claim 128 and, thus, the metes and bounds of the claim cannot be determined.
Claim 139 is indefinite for the recitation of the term “the third and fourth primer” in lines 2-3. There is insufficient antecedent basis for the term “the third and fourth primer” because claim 137, lines 2-3 recites the terms “a third primer” and “a fourth primer”.
Claim 141 is indefinite for the recitation of the term “the tails” in line 1. There is insufficient antecedent basis for the term “the tails” because claim 126, lines 3 recites the term “a first tail”; and claim 127, line 3 recites the term “a second tail”.
Claims 127, 133, 136-138 and 140 are indefinite insofar as they ultimately depend from claim 126.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 04-25-2022.

(1)	The rejection of claims 126, 127 and 133-140 is maintained, and claim 141 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Markarov et al. (US Patent Application Publication No. 2015087027, published March 26, 2015; of record) in view of Pham et al. (US Patent Application Publication No. 20170145492, published May 25, 2017; effective filing date March 15, 2013; of record) as evidenced by Li et al. (PLoS One, 2013, 8(7), 1-10); and Qiagen (Qiagen, 2012, 1-44); and Hindson et al. (US Patent No. 9388465, issued July 12, 2016; effective filing date February 7, 2014); and Shanker et al. (Journal of Biomolecular Techniques, 2015, 26(4), 1-15).
Regarding claims 126, 127, 133, 134, 136, 139 and 141, Markarov et al. teach a composition comprising a nucleic acid polymerase and an attenuator molecule, such that the attenuator molecule is any biomolecule that associates with a tail sequence added to a substrate polynucleotide and controls the addition of a tail sequence to the 3’ end of the substrate polynucleotide, wherein the sequence that is added to the substrate polynucleotide is referred to as the tail sequence, or simply a tail (interpreted as tailing, claims 126 and 127) (paragraph [0004], lines 1-10). Markarov et al. teach that the nucleic acid polymerase is a template-independent polymerase such as terminal deoxy-nucleotidyl transferase (TdT), which in various aspects is selected from poly(A) polymerase, RNA-specific nucleotidyl transferase, and poly(U) polymerase (interpreted as a template-independent polymerase, claim 126) (paragraph [0006]). Markarov et al. teach that the composition is provided, wherein a partially double-stranded adaptor sequence is comprised of sequence V and sequence Y (interpreted as a double-stranded adaptor, claim 126) (paragraph [0021]). Markarov et al. teach that the substrate polynucleotide is a single stranded polynucleotide or is a double stranded polynucleotide (interpreted as a single stranded target polynucleotide, claim 126) (paragraph [0025], lines 1-3). Markarov et al. teach in Figure 37, various methods for blunt and TA adaptor ligation that either ligate one strand selectively or ligates both strands, such that the adaptor sequence can be a blunt ended, have a T-overhanging end (thus allowing TA ligation to occur), 5’-phosphate, or a 3’ blocking group ligation, or a combination thereof (interpreted as a tailing reaction; and hybridizing polynucleotides to a first tail of an overhang within the adaptor including with TdT, claim 126) (paragraph [0067]; and Figure 37). Markarov et al. teach a method of extending a substrate polynucleotide comprising: (1) incubating a mixture comprising the substrate polynucleotide with (i) a polymerase enzyme (interpreted as adding a first tail to a plurality of polynucleotides using a template-independent polymerase); (ii) a composition comprising an attenuator molecule comprising an attenuator sequence; and further comprises a sequence W positioned adjacent the attenuator sequence and is complementary to an adaptor sequence X on a separate polynucleotide; the composition further comprising an adaptor molecule comprising an adaptor molecule comprising a sequence Y complementary to a sequence V, the adaptor molecule being a separate molecule from the attenuator-adaptor molecule (interpreted as hybridizing the other strand of an adaptor; and as a first and second ligation reaction); and (iii) deoxynucleotides that are complementary to the attenuator sequence of the attenuator molecule, under conditions that allow extension of the substrate polynucleotide to tail the substrate (interpreted as a first tailing reaction); (2) ligating adaptor sequence X to the substrate polynucleotide and dissociating the attenuator molecule from the separate polynucleotide (interpreted as a first ligation reaction); (3) adding a primer complementary to a sequence in the substrate polynucleotide such that the primer hybridizes to the substrate polynucleotide (interpreted as adding a second tail; and hybridizing a second adapter); (4) adding a polymerase and deoxynucleotides to perform polymerase extension to produce second strand polynucleotide complementary to the substrate polynucleotide and create a double stranded substrate molecule, wherein the polymerase can be a template-independent polymerase (interpreted as extending a fist primer; a second tailing reaction; and extending and hybridizing as linearly amplifying); (5) ligating the adaptor molecule to the double-stranded substrate molecule (interpreted as a second ligation reaction); and (6) optionally degrading the second strand polynucleotide (interpreted as consisting of one or two types of nucleotides; and encompassing claims 126(a)-(d), 127 and 133) (paragraphs [0006]; and [0068]). Markarov et al. teach in Figure 18, controlled poly(dA) TdT tailing of single-stranded DNA templates with randomized ends; and in Figure 19 controlled TdT tailing of single stranded DNA templates with poly (dT), poly (dC) and poly (dG) tails ((interpreted as a single stranded polynucleotide; a first and second tailing reaction; template independent polymerase; poly(dA) as one type of nucleotide; and two types of nucleotides, claims 126, 133 and 141) (paragraph [0087]; and Figures 18 and 19). Markarov et al. teach that following optional heat inactivation of the polymerase enzyme and the ligase enzyme, incubation with single-stranded circularization ligase results in circularization of the adapted single stranded DNA molecule (interpreted as single-stranded polynucleotide that has undergone a tailing and ligation reaction; and ligating the other strand of the first adaptor with the first tail), wherein circularized NGS libraries can be used for cluster formation (emulsion PCR for Ion Torrent, 454 and Solid platforms; and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) or; alternatively, an amplification reaction is performed to resolve the circular and linear form (interpreting a single-stranded polynucleotide comprising a first tailing reaction; a first ligation reaction; ligating the other strand of the first adaptor with the first tail; linearly amplifying target polynucleotides; interpreting successive rounds of PCR as amplifying by extending a second primer, third primer, fourth primer; comprising an index sequence; sequencing; and interpreting resolving as grouping sequence reads, claims 126a-c and 136-139) (paragraphs [0042]; and [0055]). Markarov et al. teach the use of controlled, size-limited tailing for adaptor attachment to both ends of a DNA library with and without immobilization to a solid support (interpreted as a first adaptor and second adaptor ligated to different ends of the target polynucleotide, claim 126d) (paragraph [0220]). Markarov et al. teach in Figure 11 that the first adaptor and the second adaptor have double stranded regions that are different (first and second adapter are different such as different locations, different sequences, different lengths, etc., claim 134) (Figure 11). Markarov et al. teach that sequences X and Y represent adaptor sequences of an NGS library and optional ID tag (interpreting the ID tag as an index sequence, claim 138) (paragraph [0054], lines 3-5). Markarov et al. teach that the substrate polynucleotides is a chemically treated nucleic acid including a bisulfite-treated DNA to detect methylation status by NGS (interpreted as sequencing to detect a variant, and detecting a nucleotide methylation, claim 140) (paragraph [0142], lines 8-12). Markarov et al. teach that also contemplated is a method whereby NGS library preparation as described using controlled tailing and ligation is coupled with an enrichment step for targeted NGS sequencing, wherein the input substrate polynucleotide for controlled tailing and ligation mediated NGS library preparation is an enriched fraction of a genome obtained by any method including target-specific PCR; or the product of the of a controlled tailing and ligation medicated NGS library is subsequently subject to targeted enrichment by any method (paragraph [0168], lines 1-11). Markarov et al. teach that following optional inactivation of the polymerase enzyme and the ligase enzyme, incubation with single-stranded circularization ligase results in circularization of the adapted single stranded DNA molecule; and circularized NGS libraries can be directly used for cluster formation (emulsion PCR in the case of Ion Torrent, 454 and Solid platforms, and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) (interpreted as amplification; and encompassing amplification with 5 to 25 cycles, claim 126) (paragraph [0055], lines 1-11), wherein it is known that standard protocols for MiSeq (Fluidigm, Illumina) includes 15 cycles; and that increasing the number of PCR amplification cycles is known to increase the burden of Taq-related errors as evidenced by Li et al. (pg. 3, col 1, first full paragraph; pg. 7, col 1, last partial paragraph; and pg. 7, col 2, first full paragraph). Markarov et al. teach completing a linear NGS library molecule where an optional purification step is required; and that an amplification reaction is performed to resolve the circular to linear form (interpreted as linear amplification) (paragraphs [0052], last 3 lines; and [0055], last 3 lines). Markarov et al. teach a method of NGS library synthesis comprising controlled homopolymer tailing and ligation followed by reverse strand synthesis and blunt adaptor ligation (Fig. 27), wherein tailing and ligation are performed in the presence of TdT enzyme, E. coli DNA ligase, nucleotide D (where D = dATP, DTTP, or DGTP) and an attenuator-adaptor molecule that is formed by annealing two polynucleotides (interpreted as two types of polynucleotides, claim 141) (paragraph [0058], lines 1-8).
Markarov et al. do not specifically exemplify linear amplification (instant claim 126, in part); or a 5’ overhang (instant claim 135).
Regarding claim 126 (in part) and 135, Pham et al. teach methods for reducing the complexity of a population of nucleic acids prior to performing an analysis of the nucleic acids (e.g., sequencing),  wherein the methods result in a subset of the initial population enriched for a target region, which is typically located within one or more target fragments, and are useful for analyzing populations having a high degree of complexity (e.g., chromosomal-derived DNA, whole genomic DNA, or mRNA populations) (Abstract). Pham et al. teach the use of sequencing technologies such as SMRT Sequencing; Solexa sequencing; SOLiD sequencing; pyrosequencing; nanopore sequencing; tSMS sequencing; Ion Torrent; tSMT sequencing; microarray sequencing; Sanger sequencing; etc. (interpreted as amplification and sequencing) (paragraph [0025]). Pham et al. teach that for samples where only a limited quantity of gDNA (sub-micron) are available and base modification detection is not needed, a few nanograms of gDNA can be amplified using whole-genome linear amplification using a commercial kit (e.g., Qiagen) to generate 20-50 micrograms of amplified nucleic acids, which can then be used in the targeted enrichment methods (interpreted as linear amplification; and encompassing 5 to 25 amplification cycles, claim 126) (paragraph [0026], lines 30-37); wherein it is known that a cycling program for a thermal cycler usually consists of 25-40 cycles; and that if there are too may cycles, reduce the number of cycles in steps of 3 cycles as evidenced by Qiagen (pg. 14, Table 3; pg. 21, step g, last line; and pg. 29, firs full paragraph, line 1); and where it is known that linear amplification techniques including linear after the exponential PCR (LATE-PCR), single primer isothermal amplification (SPIA), asymmetric amplification, and combinations thereof can linearly amplify polynucleotides, wherein amplification can be performed for 10, 15, 20 and 25 cycles or for less than 10, 15, 20, 25, 30 or 40 cycles as evidenced by Hindson et al. (col 10, lines 31-67; and col 11, lines 1-4); and wherein it is known that PCR using the Advantage 2 PCR Kit includes primers for 12 PCR cycles, 14 PCR cycles and 17 PCR cycles; while the SeqPlex RNA amplification kit is used for amplification with 17-19 cycles as evidenced by Shanker et al. (pg. 6, col 1; last partial paragraph, last 4 lines; pg. 6, col 2; first partial paragraph, line 1; and pg. 7, col 1; first partial paragraph, lines 2-6). Pham et al. teach that each adaptor comprises two strands that are hybridized together to form a stem-loop structure having a double-stranded terminus at the end of the “stem” that is capable of being ligated to the ends of fragments; and that a first strand of adaptor has a central region that is complementary to the 3’ end such that the 3’ end folds back and anneals to the central region in cis to form a molecule having a single stranded loop and a stem portion with a 5’ single-stranded overhang (interpreted as a first adaptor comprises a 5’ overhang, claim 135) (paragraph [0076], lines 5-12). Pham et al. teach that enriched nucleic acid mixtures are useful for many applications apart from sequence analysis, as well as, those that include, but go beyond, simple sequence analysis such as cloning of a target region, amplification of a target region, separation of nucleic acids from different sources in a complex sample, and the like, such that enriched samples are desired for identifying genetic determinants of disease or other disorders such as through prognostic or diagnostic applications (paragraph [0111], liens 1-10). Pham et al. teach that the methods are useful for enriching a nucleic acid reaction mixture for genomic regions comprising repetitive sequences such as triplet repeats for genetic disorders such as fragile X syndrome, amyotrophic lateral sclerosis (ALS), autism, various cancers, myotonic dystrophy, ataxias, epilepsy, Huntington’s disease; as well as, neuromuscular disorders (paragraph [0112], lines 1-9).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of reducing the complexity of a population of nucleic acids for downstream analysis as exemplified by Pham et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlled tailing and adaptor ligation as disclosed by Markarov et al. to include the method of enriching target regions of interest as taught by Pharm et al. with a reasonable expectation of success in reducing the complexity of a population of nucleic acids for downstream analysis such as sequencing; and/or in producing an NGS library enriched in a fraction of a genome including genomic regions that are prognostic and/or diagnostic for genetic diseases or disorders such as fragile X syndrome, amyotrophic lateral sclerosis (ALS), autism, various cancers, myotonic dystrophy, ataxias, epilepsy, Huntington’s disease; as well as, neuromuscular disorders because Markarov et al. contemplates using the method of controlled tailing and ligation coupled with an enrichment step for targeted NGS sequencing of the input substrate polynucleotides, while Pham et al. teach methods of polynucleotide enrichment for nucleic acid sequencing reactions; as well as, the identification of genetic determinants of disease or other disorders.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
	Applicant’s arguments filed April 25, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Pham et al. do not teach that linear amplification happen between a first ligation reaction and a second ligation reaction (Applicant Remarks, pg. 9, last full paragraph, lines 1-4); (b) Markarov et al. and Pham et al. do not teach wherein the linear amplification is repeated for 5 to 25 cycles (Applicant Remarks, pg. 9, last full paragraph, lines 5-6; and last partial paragraph); and (c) it would not have been obvious to use a linear amplification step because the processes decreases the diversity of a polynucleotide library, such that when the initial sample is sufficient, a skilled person will be reluctant to carry out linear amplification; however, the present application discloses that an appropriate number of amplification cycles benefits the whole process by improving the quality of the library without significantly decreasing its diversity (Applicant Remarks, pg. 10, first partial paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Pham et al. do not teach linear amplification between a first ligation reaction and a second ligation reaction, is not found persuasive. Markarov et al. teach:
(i)	(1) incubating a mixture comprising the substrate polynucleotide with (i) a polymerase enzyme; (ii) a composition comprising an attenuator molecule comprising an attenuator sequence; and further comprises a sequence W positioned adjacent the attenuator sequence and is complementary to an adaptor sequence X on a separate polynucleotide; the composition further comprising an adaptor molecule comprising an adaptor molecule comprising a sequence Y complementary to a sequence V, the adaptor molecule being a separate molecule from the attenuator-adaptor molecule (interpreted as hybridizing the other strand of an adaptor; and as a first and second ligation reaction); and (iii) deoxynucleotides that are complementary to the attenuator sequence of the attenuator molecule, under conditions that allow extension of the substrate polynucleotide to tail the substrate (interpreted as a first tailing reaction); (2) ligating adaptor sequence X to the substrate polynucleotide and dissociating the attenuator molecule from the separate polynucleotide (interpreted as a first ligation reaction); (3) adding a primer complementary to a sequence in the substrate polynucleotide such that the primer hybridizes to the substrate polynucleotide (interpreted as adding a second tail; and hybridizing a second adapter); (4) adding a polymerase and deoxynucleotides to perform polymerase extension to produce second strand polynucleotide complementary to the substrate polynucleotide and create a double stranded substrate molecule, wherein the polymerase can be a template-independent polymerase (interpreted as extending a fist primer; a second tailing reaction; and extending and hybridizing as linearly amplifying); (5) ligating the adaptor molecule to the double-stranded substrate molecule (interpreted as a second ligation reaction); and (6) optionally degrading the second strand polynucleotide (interpreted as a first tailing reaction and a second tailing reaction); and
(ii)	it is also contemplated is a method whereby NGS library preparation as described using controlled tailing and ligation is coupled with an enrichment step for targeted NGS sequencing, wherein the product of the of a controlled tailing and ligation medicated NGS library is subsequently subject to targeted enrichment by any method (interpreting target enrichment by any method to encompass amplification). 
Thus, the combined references of Markarov et al. and Pham et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Additionally, In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Furthermore, MPEP § 2112(II) indicates:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (underline added); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 

MPEP 2112(III) states:
"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991)

Applicant’s assertion that Markarov et al. and Pham et al. do not teach that linear amplification is repeated for 5 to 25 cycles, is not found persuasive. As an initial matter, it is noted that no specific linear sequencing method is recited in instant claim 1. The Examiner contends that selecting a number of linear amplification cycles including 5 to 25 cycles as recited in instant claim 126 is an inherent feature of amplification protocols including linear amplification protocols; and that selecting a desired number of amplification cycles to produce a preferred amount of amplified polynucleotides would be prima facie obvious for (and well within the capability and skill of) one of ordinary skill in the art. For instance, Markarov et al. teach: 
(i)	NGS library preparation; and that circularized NGS libraries can be directly used for cluster formation (emulsion PCR in the case of Ion Torrent, 454 and Solid platforms, and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio), wherein it is known that standard protocols for MiSeq (Fluidigm, Illumina) includes 15 cycles; and that increasing the number of PCR amplification cycles is known to increase the burden of Taq-related errors as evidenced by Li et al. (interpreted as encompassing amplification repeated for 5 to 25 cycles; and reducing cycles to reduce errors).

Pham et al. teach:
(i)	that for samples where only a limited quantity of gDNA (sub-micron) are available and base modification detection is not needed, a few nanograms of gDNA can be amplified using whole-genome linear amplification using a commercial kit (e.g., Qiagen) to generate amplified nucleic acids, which can then be used in the targeted enrichment methods (interpreted as linear amplification); wherein it is known that a cycling program for a thermal cycler usually consists of 25-40 cycles; and that if there are too may cycles, reduce the number of cycles in steps of 3 cycles as evidenced by Qiagen; and where it is known that linear amplification techniques including linear after the exponential PCR (LATE-PCR), single primer isothermal amplification (SPIA), asymmetric amplification, and combinations thereof can linearly amplify polynucleotides, wherein amplification can be performed for 10, 15, 20 and 25 cycles or for less than 10, 15, 20, 25, 30 or 40 cycles as evidenced by Hindson et al.; and wherein it is known that PCR using the Advantage 2 PCR Kit includes primers for 12 PCR cycles, 14 PCR cycles and 17 PCR cycles; while the SeqPlex RNA amplification kit is used for amplification with 17-19 cycles as evidenced by Shanker et al. (interpreted as encompassing linear amplification repeated for 5 to 25 cycles).
	Thus, the combined references of Markarov et al. and Pham et al. teach all of the limitations of the claims.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that it would not have been obvious to use a linear amplification step because the processes decreases the diversity of a polynucleotide library, such that when the initial sample is sufficient, a skilled person will be reluctant to carry out linear amplification, is not found persuasive. As noted supra, limitations from the specification are not read into the claims. Instant claim 1 does not recite the preparation of any specific polynucleotide library including a library prepared from a particular sample, sample quantity, library quality, and/or library diversity. Thus, depending upon the desired library, it would have been prima facie obvious for one of ordinary skill in the art to use linear amplification and/or linear amplification in combination with exponential amplification.


New Objections/Rejections
Claim Objection
Claim 133 is objected to because of the following informalities: Claim 133 recites an abbreviation such as “A, T, G and C” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 134 and 135 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 134 recites (in part) “the method of claim 127 or 128”. Claim 134 depends from claims 126-128, wherein claim 128 is a withdrawn claim. Thus, claim 134 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 135 recites (in part) “the method of claim 134”. Claim 135 depends from claims 126-128 and 134, wherein claim 128 is a withdrawn claim. Thus, claim 135 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 126, 127 and 133-141 are rejected under 35 U.S.C. 103 as being unpatentable over Markarov et al. (US Patent Application Publication No. 2015087027, published March 26, 2015; of record) in view of Hindson et al. (US Patent No. 9388465, issued July 12, 2016; effective filing date February 7, 2014) as evidenced by Li et al. (PLoS One, 2013, 8(7), 1-10).
Regarding claims 126, 127, 133, 134, 136, 139 and 141, Markarov et al. teach a composition comprising a nucleic acid polymerase and an attenuator molecule, such that the attenuator molecule is any biomolecule that associates with a tail sequence added to a substrate polynucleotide and controls the addition of a tail sequence to the 3’ end of the substrate polynucleotide, wherein the sequence that is added to the substrate polynucleotide is referred to as the tail sequence, or simply a tail (interpreted as tailing, claims 126 and 127) (paragraph [0004], lines 1-10). Markarov et al. teach that the nucleic acid polymerase is a template-independent polymerase such as terminal deoxy-nucleotidyl transferase (TdT), which in various aspects is selected from poly(A) polymerase, RNA-specific nucleotidyl transferase, and poly(U) polymerase (interpreted as a template-independent polymerase, claim 126) (paragraph [0006]). Markarov et al. teach that the composition is provided, wherein a partially double-stranded adaptor sequence is comprised of sequence V and sequence Y (interpreted as a double-stranded adaptor, claim 126) (paragraph [0021]). Markarov et al. teach that the substrate polynucleotide is a single stranded polynucleotide or is a double stranded polynucleotide (interpreted as a single stranded target polynucleotide, claim 126) (paragraph [0025], lines 1-3). Markarov et al. teach in Figure 37, various methods for blunt and TA adaptor ligation that either ligate one strand selectively or ligates both strands, such that the adaptor sequence can be a blunt ended, have a T-overhanging end (thus allowing TA ligation to occur), 5’-phosphate, or a 3’ blocking group ligation, or a combination thereof (interpreted as a tailing reaction; and hybridizing polynucleotides to a first tail of an overhang within the adaptor including with TdT, claim 126) (paragraph [0067]; and Figure 37). Markarov et al. teach a method of extending a substrate polynucleotide comprising: (1) incubating a mixture comprising the substrate polynucleotide with (i) a polymerase enzyme (interpreted as adding a first tai to a plurality of polynucleotides using a template-independent polymerase); (ii) a composition comprising an attenuator molecule comprising an attenuator sequence; and further comprises a sequence W positioned adjacent the attenuator sequence and is complementary to an adaptor sequence X on a separate polynucleotide; the composition further comprising an adaptor molecule comprising an adaptor molecule comprising a sequence Y complementary to a sequence V, the adaptor molecule being a separate molecule from the attenuator-adaptor molecule (interpreted as hybridizing the other strand of an adaptor; and as a first and second ligation reaction); and (iii) deoxynucleotides that are complementary to the attenuator sequence of the attenuator molecule, under conditions that allow extension of the substrate polynucleotide to tail the substrate (interpreted as a first tailing reaction); (2) ligating adaptor sequence X to the substrate polynucleotide and dissociating the attenuator molecule from the separate polynucleotide (interpreted as a first ligation reaction); (3) adding a primer complementary to a sequence in the substrate polynucleotide such that the primer hybridizes to the substrate polynucleotide (interpreted as adding a second tail; and hybridizing a second adapter); (4) adding a polymerase and deoxynucleotides to perform polymerase extension to produce second strand polynucleotide complementary to the substrate polynucleotide and create a double stranded substrate molecule, wherein the polymerase can be a template-independent polymerase (interpreted as extending a fist primer; a second tailing reaction; and extending and hybridizing as linearly amplifying); (5) ligating the adaptor molecule to the double-stranded substrate molecule (interpreted as a second ligation reaction); and (6) optionally degrading the second strand polynucleotide (interpreted as consisting of one or two types of nucleotides; and encompassing claims 126(a)-(d), 127 and 133) (paragraphs [0006]; and [0068]). Markarov et al. teach in Figure 18, controlled poly(dA) TdT tailing of single-stranded DNA templates with randomized ends; and in Figure 19 controlled TdT tailing of single stranded DNA templates with poly (dT), poly (dC) and poly (dG) tails (interpreted as a single stranded polynucleotide; a first and second tailing reaction; template independent polymerase; poly(dA) as one type of nucleotide; and two types of nucleotides, claims 126, 133 and 141) (paragraph [0087]; and Figures 18 and 19). Markarov et al. teach that following optional heat inactivation of the polymerase enzyme and the ligase enzyme, incubation with single-stranded circularization ligase results in circularization of the adapted single stranded DNA molecule (interpreted as single-stranded polynucleotide that has undergone a tailing and ligation reaction; and ligating the other strand of the first adaptor with the first tail), wherein circularized NGS libraries can be used for cluster formation (emulsion PCR for Ion Torrent, 454 and Solid platforms; and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) or; alternatively, an amplification reaction is performed to resolve the circular and linear form (interpreting a single-stranded polynucleotide comprising a first tailing reaction; a first ligation reaction; ligating the other strand of the first adaptor with the first tail; linearly amplifying target polynucleotides; interpreting successive rounds of PCR as amplifying by extending a second primer, third primer, fourth primer; comprising an index sequence; sequencing; and interpreting resolving as grouping sequence reads, claims 126a-c and 136-139) (paragraphs [0042]; and [0055]). Markarov et al. teach the use of controlled, size-limited tailing for adaptor attachment to both ends of a DNA library with and without immobilization to a solid support (interpreted as a first adaptor and second adaptor ligated to different ends of the target polynucleotide, claim 126d) (paragraph [0220]). Markarov et al. teach in Figure 11 that the first adaptor and the second adaptor have double stranded regions that are different (first and second adapter are different such as different locations, different sequences, different lengths, etc., claim 134) (Figure 11). Markarov et al. teach that sequences X and Y represent adaptor sequences of an NGS library and optional ID tag (interpreting the ID tag as an index sequence, claim 138) (paragraph [0054], lines 3-5). Markarov et al. teach that the substrate polynucleotides is a chemically treated nucleic acid including a bisulfite-treated DNA to detect methylation status by NGS (interpreted as sequencing to detect a variant, and detecting a nucleotide methylation, claim 140) (paragraph [0142], lines 8-12). Markarov et al. teach that also contemplated is a method whereby NGS library preparation as described using controlled tailing and ligation is coupled with an enrichment step for targeted NGS sequencing, wherein the input substrate polynucleotide for controlled tailing and ligation mediated NGS library preparation is an enriched fraction of a genome obtained by any method including target-specific PCR; or the product of the of a controlled tailing and ligation medicated NGS library is subsequently subject to targeted enrichment by any method (paragraph [0168], lines 1-11). Markarov et al. teach that following optional inactivation of the polymerase enzyme and the ligase enzyme, incubation with single-stranded circularization ligase results in circularization of the adapted single stranded DNA molecule; and circularized NGS libraries can be directly used for cluster formation (emulsion PCR in the case of Ion Torrent, 454 and Solid platforms, and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) (interpreted as amplification; and encompassing amplification with 5 to 25 cycles, claim 126) (paragraph [0055], lines 1-11), wherein it is known that standard protocols for MiSeq (Fluidigm, Illumina) includes 15 cycles; and that increasing the number of PCR amplification cycles is known to increase the burden of Taq-related errors as evidenced by Li et al. (pg. 3, col 1, first full paragraph; pg. 7, col 1, last partial paragraph; and pg. 7, col 2, first full paragraph). Markarov et al. teach completing a linear NGS library molecule where an optional purification step is required; and that an amplification reaction is performed to resolve the circular to linear form (interpreted as linear amplification) (paragraphs [0052], last 3 lines; and [0055], last 3 lines). Markarov et al. teach a method of NGS library synthesis comprising controlled homopolymer tailing and ligation followed by reverse strand synthesis and blunt adaptor ligation (Fig. 27), wherein tailing and ligation are performed in the presence of TdT enzyme, E. coli DNA ligase, nucleotide D (where D = dATP, DTTP, or DGTP) and an attenuator-adaptor molecule that is formed by annealing two polynucleotides (interpreted as two types of polynucleotides, claim 141) (paragraph [0058], lines 1-8).
Markarov et al. do not specifically exemplify linear amplification (instant claim 126, in part); or a 5’ overhang (instant claim 135).
Regarding claim 126 (in part) and 135, Hindson et al. teach compositions, methods, systems and devices for polynucleotide processing, wherein such polynucleotide processing can be useful for a variety of applications including polynucleotide sequencing; as well as, generating polynucleotide barcode libraries, and for the attachment of such polynucleotides to target polynucleotides (Abstract). Hindson et al. teach the attachment of polynucleotides to each other can rely on hybridization-compatible overhangs, such as the hybridization between A and T is often used to ensure ligation compatibility between fragments; and that different overhangs such as 5’ overhangs, and overhangs of greater than a single base, can be generated by restriction enzymes (interpreted as 5’ overhangs; and two types of nucleotides, claims 135 and 141) (col 8, lines 20-23 and 30-32). Hindson et al. teach that a amplification can be used to increase the quantity of a species of polynucleotide (col 27, lines 14-16). Hindson et al. teach linear amplification techniques including linear after the exponential PCR (LATE-PCR), single primer isothermal amplification (SPIA), asymmetric amplification, and combinations thereof, such that the linear amplification techniques can linearly amplify polynucleotides including partitioned polynucleotides, where in some cases the amplification method will first exponentially and then linearly amplify a polynucleotide; and that amplification can be performed for 10, 15, 20 and 25 cycles, or for less than 10, 15, 20, 25, 30 or 40 cycles (interpreted as linear amplification; and encompassing wherein amplification is repeated for 5 to 25 cycles, claim 126) (col 10, lines 41-46, 49-51 and 55-64; and col 11, lines 1-4). Hindson et al. teach that the method provides several advantages including: (i) the reduction of inter-operator variability; (ii) that the methods can be carried out in microfluidic devices; and that (iii) controlled fragmentation of the target polynucleotide allows the user to produce polynucleotide fragments with a defined and appropriate length (col 35, lines 43-50).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, “it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of polynucleotide processing for a variety of downstream applications as exemplified by Hindson et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlled tailing and adaptor ligation as disclosed by Markarov et al. to include the methods of amplifying polynucleotides including linear and exponential amplification methods as taught by Hindson et al. with a reasonable expectation of success in producing polynucleotide libraries including barcoded polynucleotide libraries comprising a suitable amount of a particular species of polynucleotide including species with a defined and appropriate length for a variety of applications such as for NGS sequencing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 126, 127 and 133-141 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639